Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/21 has been entered.

2.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

3.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

4.) Response to Arguments
Applicant’s arguments, see Page 8 filed on 08/02/21 with respect to the amending and cancelling of claims, and Pages 7-8, filed 03/10/2021, with respect to the 


5.) Allowable Subject Matter
Claims 1-3, 5-14, 16 and 18-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An imaging device comprising:
a plurality of image sensors disposed in the casing and configured to generate images from the plurality of optical systems;
a pair of elements disposed in the casing to sandwich the heat generator between the pair of elements,
wherein when one end and another end of the casing along a thickness direction of the casing are respectively defined as 0% position and 100% position, the heat generator is disposed at a position range from 40% to 60% along the thickness direction of the casing.”

Claims 2-3 and 5-7, are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 8, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An imaging device comprising: 
a plurality of optical systems disposed in the casing, each of the plurality of optical systems including a lens which is at an end of the imaging device along a length direction; 
a heat generator disposed in the casing such that the grip surrounds at least a portion of the grip; and 
a pair of elements disposed in the casing to sandwich the heat generator between the pair of elements to shield heat originating from the heat generator from the grip.”

Dependent Claims 9-14, 16 and 22-23, are also allowed due to their dependence on allowed independent claim 8. 

Regarding independent Claim 18, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An imaging device comprising: 
a plurality of optical systems disposed in the casing, the plurality of optical systems being opposed to each other along a front-to-rear direction of the casing, directions of optical axes of the optical systems which are opposed to each other is a thickness direction of the casing; 
a pair of elements disposed in the casing to sandwich the heat generator between the pair of elements, 
wherein the heat generator is disposed between the pair of elements along the thickness direction of the casing.”

Dependent Claims 19-21, are also allowed due to their dependence on allowed independent claim 18. 


The following are the closest prior-art of record:

Morita et al. (US Pub No.: 2018/0098105A1) disclose a communication management apparatus includes a receiver to receive image type information indicating a type of an image from a first communication terminal; circuitry to generate image data identification information for identifying image data to be transmitted from the first communication terminal to a second communication terminal, based on reception of the image type information; and a transmitter to transmit the image data identification information that is generated to the first communication terminal, and transmit the image data identification information that is generated and the image type information that is received to the second communication terminal. 

Nam et al. (US Pub No.: 2019/0113826A1) disclose an electronic device that includes an upper cover in which at least one first camera facing a first direction is disposed, a housing in which a plurality of second cameras is disposed facing a second direction different from the first direction, a lower cover disposed to face the upper cover with the housing interposed therebetween, the lower cover being configured to cover a third direction different from the first direction, and a drainage structure penetrating the housing from the upper cover and connected to the lower cover. The drainage structure includes a drainage hole disposed adjacent to the at least one first camera, at least one first conduit extending from the upper cover in the third direction, and at least one second conduit extending in the first direction from the lower cover and connected to the at least one first conduit. The front side of the lower cover unit may face a main printed circuit unit, and may include at least one heat dissipation fin structure on the rear side thereof.

Villmer (US Patent No.: 9930225B2) discloses creating spherical video and corresponding audio utilizing a plurality of cameras by acquiring images via the cameras, processing the images, and mathematically converting and/or transforming the images into a combined spherical image file. A camera device creates the spherical image file and transfers it to devices running a viewer application, whereby the transfer occurs by saving the file to a storage file, streaming it to the devices via wired/wireless communication, or both.

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128.  The examiner can normally be reached on Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697